  Case 19-01346      Doc 2     Filed 09/27/19 Entered 09/27/19 16:35:32                Desc Main
                                  Document    Page 1 of 1




                                               Certificate Number: 06531-IAS-CC-033463799


                                                              06531-IAS-CC-033463799




                    CERTIFICATE OF COUNSELING

I CERTIFY that on September 25, 2019, at 2:04 o'clock PM CDT, Susan L
Roeder received from Allen Credit and Debt Counseling Agency, an agency
approved pursuant to 11 U.S.C. 111 to provide credit counseling in the Southern
District of Iowa, an individual [or group] briefing that complied with the
provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   September 25, 2019                     By:      /s/Patricia Queen


                                               Name: Patricia Queen


                                               Title:   Certified Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
